Cole, J.
The decree of this District Court must be affirmed. The order setting aside the first sale, had the effect, certainly as between the parties and those charged with notice of the facts, of cancelling the credit on or satisfaction of, the foreclosure judgment, and re-instating the lien thereof.
The subsequent decree in the case by Landis against Helmer and the sheriff, did not purport to satisfy or cancel this judgment, but only to set aside the sheriff’s sale and deed to Helmer and quiet the title in Landis. If Peters, under his previous contract of purchase, should, by reason of taking the deed while Landis’ suit was pending, be held to be estopped thereby (which we do not decide), he is not estopped from asserting the claim made in this suit, for the enforcement of the foreclosure j udgment lien, for the reason that the decree against Helmer does not purport to cut off that lien. The pleadings were not framed with that view and they state nothing about it. That foreclosure decree has never been paid. It is a lien on the land and defendants knew it all the time, and of course bought subject to it.
Affirmed.